FILED
                               NOT FOR PUBLICATION                          JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 IMELDA PEREZ-BERNAL; ELIDA                        No. 05-72889
 FABIOLA HERNANDEZ-PEREZ,
                                                   Agency Nos. A075-742-539
               Petitioners,                                    A075-742-540

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Imelda Perez-Bernal and Elida Fabiola Hernandez-Perez, mother and

daughter and natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reconsider. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion,

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), we deny in part and

dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion because

the motion failed to identify any error of law or fact in the BIA’s November 5,

2004 decision denying their earlier motion to reopen. See 8 C.F.R. § 1003.2(b)(1).

       To the extent petitioners challenge the BIA’s November 5, 2004 order, we

lack jurisdiction because this petition for review is not timely as to that order. See

8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                                2                                     05-72889